DETAILED ACTION
This action is responsive to the request for consideration after final containing pending claims, 25, 27-31, 33-34, 36, 39, 40-42, received 22 December 2021. Claims 25, 27-31, 33-34, 36, 39, 40-42 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: prior art of record fails to teach neither singly nor in combination, the claimed limitations of “determining whether to establish the mobile client device in a first operational mode or a second operational mode in dependence upon a physical position of the mobile client device with respect to the computing device; …. in the second operational mode the mobile client device communicates to the computing device via a network to which the mobile client device and computing device are both connected” as stated in claims 25, the claimed limitations of “establishing selection of the data sharing service of the plurality of data sharing services comprises automatically selecting the data sharing service of the plurality of data sharing services with the agent communication module in dependence upon matching file metadata associated with the selected electronic file with sharing service metadata associated with each data sharing service of the plurality of data sharing services” as stated in claim 40, the claimed limitations of “establishing selection of an other data sharing service of plurality of other data sharing services; and transferring the selected electronic file with the an other selected data sharing service of the plurality of other data .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached on 5712727952. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHEAN TOKUTA
Primary Examiner
Art Unit 2446